                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

CHRISTINA M. SCHMIDT,                              )
                                                   )
                Plaintiff,                         )
                                                   )
         v.                                        )          No. 4:19-CV-787-JCH
                                                   )
BRANDON L. MATHIS,                                 )
                                                   )
                Defendant.                         )

                                  MEMORANDUM AND ORDER

       This matter is before the Court on review of the file following plaintiff’s filing of her

amended complaint.           Plaintiff filed her amended complaint in response to the Court’s

Memorandum and Order issued April 4, 2019, which required plaintiff to show cause why this

action should not be dismissed for lack of jurisdiction. After reviewing plaintiff’s amended

complaint, the Court will dismiss this action without prejudice pursuant to Federal Rule of Civil

Procedure 12(h)(3) for lack of subject matter jurisdiction.

       “In every federal case the court must be satisfied that it has jurisdiction before it turns to

the merits of other legal arguments.” Carlson v. Arrowhead Concrete Works, Inc., 445 F.3d

1046, 1050 (8th Cir. 2006); Continental Cablevision of St. Paul, Inc. v. U.S. Postal Serv., 945

F.2d 1434, 1438 (8th Cir. 1991) (“A district court must determine questions of subject matter

jurisdiction before determining the merits of the case.”). The Court has the duty to determine its

jurisdiction, and raise the issue of subject matter jurisdiction sua sponte, if necessary. See City of

Kansas City, Mo. v. Yarco Co., Inc., 625 F.3d 1038, 1040 (8th Cir. 2010). The Court must

dismiss any action over which it determines that it lacks subject matter jurisdiction. See Fed. R.

Civ. P. 12(h)(3). Although pro se pleadings are to be liberally construed and are held to less
stringent standards than those drafted by an attorney, they must still allege sufficient facts to

establish that federal jurisdiction exists. See Smith v. St. Bernards Reg’l Med. Ctr., 19 F.3d

1254, 1255 (8th Cir. 1994); City of University City, Mo. v. AT&T Wireless Servs., Inc., 229 F.

Supp. 2d 927, 929 (E.D. Mo. 2002) (citing In re Business Men’s Assurance Co. of Am., 992 F.2d

181, 183 (8th Cir. 1993)).

       In her amended complaint, plaintiff alleges defendant assaulted her on September 28,

2017 at 1 Spring Way Drive, Saint Peters, Missouri, causing her to tear a ligament in her left leg

and break her right middle finger. She seeks damages for her injuries.

       Plaintiff asserts both in her amended complaint and on her civil cover sheet, that her

claim has been brought under this Court’s federal question jurisdiction. As the Court stated in its

Memorandum and Order dated April 4, 2019, however, this action does not arise under the

Constitution, laws, or treaties of the United States. Rather, this action arises under Missouri state

law. Federal question jurisdiction pursuant to 28 U.S.C. § 1331 is inapplicable. Additionally,

both plaintiff and defendant are citizens of Missouri, so this Court has no diversity jurisdiction.

See 28 U.S.C. § 1332. This matter falls squarely within the jurisdiction of Missouri state courts,

and therefore the case will be dismissed without prejudice for lack of jurisdiction.

       Accordingly,

       IT IS HEREBY ORDERED the Court will dismiss this case without prejudice pursuant

to Federal Rule of Civil Procedure 12(h)(3) for lack of subject matter jurisdiction.




                                                -2-
An Order of Dismissal will accompany this Memorandum and Order

Dated this 20th day of April, 2019.



                                       /s/ Jean C. Hamilton
                                       JEAN C. HAMILTON
                                       UNITED STATES DISTRICT JUDGE




                                      -3-
